NONPRECEDENTlAl. DISPOSITION
T0 be cited only in accordance with
Fed. R. App. P. 321
United States Court of Appeals
F0r the Seventh Circuit
Chicag0, IlIir10is 60604
Submitted Apri1 19, 2011
Decided l\/lay 24, 2011
Bef0re
WILLIAM ]. BAUER, C1'rcu1't judge
]OHN L. COFFEY, Circu1`t fudge
KENNETH F. R]PPLE, Circuit judge
No. 10-324O
lN RE: ]OHN P. MESSINA, doing Appeai from the United States DiStrict
business as THE LAW ()FFICE OF Court for the Northern District
]OT P. MESSINA, of Hlinois, Eastern Division.
Debt0r-AppeI1ant-
No. 1:09-cv-01739
Robert W. Gettleman,
]udge.
ORDER
]ohn Me5sina appeals a contempt udgrnent for a third time asserting arguments that we have
rejected at least once or twice before His arguments have not improved with the passage of time
We affiIm.

No. 1O~3240 Page 2
A. Messina’s Prior Appeals
l\/lessina, on behalf of Grove Fresh Distributors, filed two lawsuits that were protected
by confidentiality and seal orders Messina refused to obey these and other orders, despite
the courts many warnings and admonitions in 1995, after nearly five years of litigation, the
Honorable james B. Zagel held Messina in contempt for (1) willfully and knowingly violating
protective orders by disclosing confidential information in a letter to counsel for intervenors in
a brief filed with this court and in a conversation with a New York Tz`ines reporter,' and (2) refusing
to appear in court. Grooe Fresh Distrz`bs., inc 'o. john Lahatt Ltd., 888 F. Supp. l42'7, 1435~49 (N.D. Ill.
1995). judge Zagel also subjected Messina to Rule 11 sanctions for (1) misrepresenting himself
as counsel for Grove Fresh Distributors after he was discharged; (2) filing a brief in this court
for an improper purpose and arguing issues not yet presented to the district court; and
(3) filing a brief in this court even though he was not a party to the action, did not represent a
party to the action, and lacked an adverse judgment to appeal. Grooe 131/ash Distrz'hs., fnc. o. john
Lahatt Ltd., 888 F. Supp. i427, 1450-52 (N.D. Ill. 1995). Finally, judge Zagel ordered Messina to
pay attorneys’ fees and costs, totaling $l49,554.45, and required Messina to post a $50,000 bond
to protect against the “significant risk of repetition of future disclosures.” G1/orie Fresh D1`s trihs., ina
on john Lohntt Ltd., 888 F. Supp. 1427, 1448 (N.D. Ill. 1995). We affirmed. G1’ooe Fresh DiStrihs., inc
o. john Lahatt Ltr:i'., 134 F.3d 374 (7th Cir. 1998).
l\/iessina then filed for Chapter ll reorganization in the name of his law firm. When the
defendants sought a declaration that the contempt judgments were non-dischargeable l\/Iessina
publically filed an affidavit with the bankruptcy court which disclosed confidential information
still under protective order. lhese improper disclosures led to the issuance of a second contempt
judgment Messina appealed, reiterating many arguments that we rejected on his prior appeal
We affirmed the district court’s rulings, sanctioned l\/[essina for filing a frivolous appeal, and
ordered l\/lessina to pay costs and $1,500 for his abuse of the litigation process. Grooe Fresh
Distrihs., fnc. tx john Labi;ztt, Ltd., et c1I., 299 F.3d 635 (7th Cir. 2002).
B. Messina’s Third Appeal
in 2000, the bankruptcy court held that the contempt judgments were non-dischargeable fn
nez The Lm'/o O]Nce of john P. Messina, 2000 WL 311145 (Bankr. N.D. Ill. 2000). The district court
affirmed this holding. fn rev The flaw Ojj‘ice of john P. Mes5ina, 2010 WL 3397043 (N-D. Ill. 201U).
l\/[essina appeals, but instead of addressing the bankruptcy court’s ruling-i.e., whether the
contempt findings are dischargeable-l\/iessina uses this appeal to assert four recycled arguments
that we have rejected at least once before. The doctrines of res judicata and collateral estoppel bar
Messina from re-litigating these issues See EasIey o. ReuSs, 247 Fed. Appx. 823, 826-27 (7th Cir.
2007).

l\io. 10~3240 Page 3
Messina first argues that someone other than himself is responsible for the outcome of the
contempt hearings. in his prior appeals, Messina attacked the contempt orders by accusing
judge Zagel of impropriety, and in this appeal, he attacks the contempt orders by accusing
opposing coimsel of impropriety These arguments are one in the same; each of them contests the
contempt judgments on the basis that another person's improper conduct led to the contempt
findings As we have held twice before, the only person responsible for l\/iessina’s conduct-and
the contempt findings it inspired4is Messina. Grooe Presh Distrihs., fnc., 299 F.3d at 640-42; Grooe
Fresh Distrihs., fnc., 134 F.3d at *3-5. Messina cannot avoid this holding by repackaging his
argument under a different legal theory
Second, l\/fessina contests the legitimacy of the seal order. Having already affirmed both the
factual and legal priority of the seal order, we need not address this issue again. Grooe 1-`resh
Distrihs., fnc., 134 F.3d at ’*2-4.
Third, l\/lessina points to a fictional novel authored by judge Zagel and attributes the
characteristics of the judge in the novel to judge Z.agel himself. This argument borders on the
ridiculous the novel is fictional, the fictitious judge did not portray judge Zagel, and we will not
ascribe the conduct of a fictitious character to judge Zagel’s conduct in reality Although l\/[essina
has once again attacked judge Zagel’s rulings by challenging his judicial integrity, we need not
discuss this argument any further because we have already affirmed the conduct rulings and
judicial impartiality of judge Zagel. Grooe Presh Distrihs., fnc., 299 F.3d at 640-42.
Finally, l\/iessina argues that the record, and in particular the docket was improperly
suppressed We rejected this argument and affirmed the maintenance of the record as sufficient
in Gro'oe Fresh Distrihntors, fnc., 299 F.3d at 641. We decline to revisit this issue
Whiie l\/fessina tries to use this appeal to re-assert four previously rejected argurnents, the
doctrines of res judicata and collateral estoppel preclude him from re-litigating those issues.1 See
Ensiey, 247 Fed. Appx. at 826-271 The defendant's steadfast refusal to accept our prior holdings
has wasted the time and resources of opposing counsel and the judiciary
C. Sancti0ns
Pursuant to Rule 38 of the Federal Ru_les of Appellate Procedure, we may award sanctions
against an appellant who brings a frivolous appeal. tied R. Ap. P. 38. An appeal is frivolous
1 l\/le-ssina did not argue on appeal that the contempt judgments were dischargeable
and he has therefore waived this argument See f-fojnacki r). Kiein-Acosta, 285 F.3d 544, 548 (7th
Cir. 2002) (stating that “[a] party waives any argument that it does not raise before the district
court on if raised in the district court ii fails to develop on r;ippeni") (emphasis added).

l\lo. 10-3240 Page 4
”when the result is obvious or when the appellant s argument is wholly without merit/' Spicgel
o. Cont’l illinois Nat'l Banlc, 799 F.2d 638, 650 (7th Cir. 2000).
Like the redundant appeal before it, this appeal is patently frivolous We rejected all of
Messina’s arguments at least once before, and he could not have believed in good faith that his
arguments would be successful this time around. We order l\/fessina to show cause as to why he
should not pay double attorneys fees and costs associated with this appeal, pursuant to Rule 38
of the Federal Rules of Appellate Procedure. We also order l\/_lessina to show cause as to why he
should not be suspended or disbarred pursuant to Rule 46(b) of the Federal Rules of Appellate
Procedu_re. Finally, given l\/lessina’s blatant disregard of this courts and the district courts
warnings contempt findings and sanctions we caution Messina that another frivolous appeal
will warrant an injunction against future litigation between these parties l\/fessina’s litigation
crusade must end ; whether it ends volLmtarily or by order of court is entirely within his control
Messina’s response to each Rule to Show Cause is due by june 24, 20ll.
AFFIRl\/IED.